THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 30, 2020



In the Court of Appeals of Georgia
 A20A1464. CROWN SERIES, LLC et al. v. HOLIDAY HO-049
     HOSPITALITY FRANCHISING, LLC.

      HODGES, Judge.

      Holiday Hospitality Franchising, LLC (“Holiday”) sued Crown Series, LLC,

168 N. Michigan Series (“Crown”) and Musa Tadros (“Tadros”) after Crown sold

certain real property slated for a Hotel Indigo in violation of the parties’ license

agreement. The parties filed cross-motions for summary judgment and, following a

hearing, the State Court of DeKalb County granted Holiday’s motion. Crown and

Tadros appeal, contending that the trial court erred in: (1) finding that a liquidated

damages provision in the parties’ license agreement was enforceable; and (2)

awarding prejudgment interest against Tadros in excess of a liability limitation in his

personal guaranty. For the following reasons, we affirm.
      “We review a grant or denial of summary judgment de novo and construe the

evidence in the light most favorable to the nonmovant. Because this opinion

addresses cross-motions for summary judgment, we will construe the facts in favor

of the nonmoving party as appropriate.” (Citation and punctuation omitted.) 905

Bernina Avenue Coop. v. Smith/Burns, LLC, 342 Ga. App. 358, 361 (1) (802 SE2d

373) (2017). So viewed, the record reveals that Crown purchased a real estate parcel

located at 168 North Michigan Avenue, Chicago, Illinois, on June 30, 2012 for $7.25

million. Thereafter, Holiday and Crown negotiated, and ultimately executed, a

November 30, 2012 license agreement to convert the property into, and then operate,

a Hotel Indigo (the “License Agreement”). Concerning potential changes in

ownership, Paragraph 10.H (1) of the License Agreement provided that

      [n]otwithstanding any other term or provision of this License to the
      contrary, neither this License nor any right or interest herein is
      assignable or transferrable by Licensee. If Licensee (i) receives an offer
      to purchase or lease the Hotel or any portion thereof, (ii) desires to sell
      or lease the Hotel or any portion thereof, or (iii) wishes to convey the
      Hotel, Hotel site, or any interest in the Hotel, Licensee shall give prompt
      written notice thereof to Licensor, stating the identity of the prospective
      transferee, purchaser or lessee and the terms and conditions of the
      conveyance, including all other information with respect thereto, that
      Licensor may reasonably require.

                                          2
Furthermore, Paragraph 14.I of the License Agreement, entitled “Performance of the

Work,” included a liquidated damages provision:

      In the event Licensor terminates this License due to Licensee’s breach
      of any of the obligations under the License prior to the time that
      Licensee is authorized to use the System[1] at the Hotel, Licensee shall
      pay to Licensor, as liquidated damages, a lump sum equal to the monthly
      average of all amounts that would have been payable to Licensor under
      paragraphs 3.B (1), (3) and (4)[2] of this License assuming the Hotel had
      collected Gross Rooms Revenue based on the average daily revenue per
      available room for all hotels in the System for the previous twelve (12)
      months, as determined by Licensor, multiplied by the greater of (a) six
      (6) or (b) the number of full and partial months from the Term
      Commencement Date to the termination date of the License.


      Licensor and Licensee acknowledge and agree that it would be difficult
      to determine the injury caused to Licensor by termination of this
      License. Licensor and Licensee therefore intend and agree the above
      liquidated damages calculations to be a reasonable pre-estimate of
      Licensor’s probable loss and not a penalty or in lieu of any other
      payment.


      1
        The “System” refers to a program “designed to provide a distinctive, high
quality hotel service to the public under the name ‘Hotel Indigo.’”
      2
       These provisions of the License Agreement, under the heading “Licensee’s
Responsibilities: Fees,” detail the fees Crown owed to Holiday each month, royalties,
and charges for optional products or services.

                                         3
Contemporaneously with the License Agreement, Tadros executed a personal

guaranty to ensure payment on Crown’s behalf if necessary (the “Guaranty”).

      In December 2013, the City of Chicago denied Crown’s application for a

building permit due to the need for a specific easement. Crown attempted, without

success, to obtain an easement over the course of the next several months. Due to the

continuing delay and Crown’s inability to secure a building permit for the proposed

hotel, Crown sold the property on December 7, 2015 for $20 million. In a December

16, 2015 letter, Holiday terminated Crown’s license and notified Crown and Tadros

of resulting liquidated damages totaling $2,228,936. Thereafter, Holiday demanded

payment of $2,228,936 in liquidated damages from Crown and Tadros, as guarantor,

in a March 18, 2016 letter.

      Holiday sued Crown and Tadros in a complaint filed May 19, 2016 following

Crown and Tadros’ failure to pay. Crown and Tadros moved for summary judgment

alleging that Paragraph 14.I was unenforceable because it did not relate to Holiday’s

actual damages and because the record did not indicate that the parties intended the

liquidated damages provision of Paragraph 14.I to provide for damages rather than

a penalty. Holiday filed a competing motion for summary judgment, arguing that

Crown and Tadros materially breached the License Agreement by selling the property

                                         4
to a buyer who converted the property into a competing hotel and that Crown and

Tadros’ failure to secure financing for the project did not absolve them of paying the

liquidated damages amount.

      Following a hearing, the trial court granted Holiday’s motion and awarded

Holiday $2,228,936 in liquidated damages against Crown for breach of the License

Agreement and against Tadros for breach of the Guaranty. The trial court also

awarded Holiday $282,782.40 in attorney fees against Tadros, but in view of Tadros’

liability limitation in the guaranty, the trial court then reduced the attorney fees award

against Tadros to $271,064, resulting in a total award against Tadros for $2.5 million.

Finally, the trial court awarded Holiday $598,097.98 in prejudgment interest against

Crown and Tadros. This appeal followed.

      1. In its first enumeration of error, Crown and Tadros contend that the trial

court erred in granting Holiday’s motion for summary judgment because the

liquidated damages provision in the License Agreement was not enforceable.

Specifically, Crown and Tadros argue that: (1) the parties did not intend for

Paragraph 14.I to provide for liquidated damages rather than a penalty; and (2)

Paragraph 14.I is not a reasonable pre-estimate of Holiday’s probable loss. We find

no error.

                                            5
      As a threshold matter, “Georgia law allows parties to provide for liquidated

damages in their contracts, and unless the provision violates some principle of law,

the parties are bound by their agreement.” Mariner Health Care Mgmt. Co. v.

Sovereign Healthcare, 306 Ga. App. 873, 874 (1) (703 SE2d 687) (2010). A

liquidated damages provision is enforceable if “(1) the injury caused by the breach

is difficult or impossible to estimate accurately; (2) the parties intended to provide for

damages rather than a penalty; and (3) the sum stipulated is a reasonable pre-estimate

of the probable loss.” Id. at 874-875 (1).

      Determining whether a liquidated damages provision is enforceable is
      a question of law for the court, which necessarily requires the resolution
      of questions of fact. . . . To obtain summary judgment, the moving party
      must show there is no genuine issue of material fact as to the three
      factors set out above and that the undisputed facts warrant judgment as
      a matter of law. To obtain summary judgment, a defendant need not
      produce any evidence, but must point to an absence of evidence
      supporting at least one essential element of the plaintiff’s claim. Our
      review of a grant of summary judgment is de novo, and we view the
      evidence and all reasonable inferences drawn therefrom in the light most
      favorable to the nonmovant.


(Citation omitted.) Id. at 875 (1). In this case, Crown and Tadros do not contest the

first factor of the liquidated damages analysis — that “the injury caused by the breach


                                             6
is difficult or impossible to estimate accurately[.]” Id. at 874 (1). Accordingly, we

address in turn Crown and Tadros’ arguments concerning the second and third

factors.

      (a) Intent to Provide for Damages Rather than Penalty. The gravamen of

Crown and Tadros’ argument that the parties did not intend for Paragraph 14.I to

provide for liquidated damages is that the provision is “buried” in the License

Agreement and that Tadros did not negotiate this particular section of the License

Agreement. These arguments fail.3

      At the outset, we note that

      [t]he cardinal rule of construction is to ascertain the intention of the
      parties. If that intention is clear and it contravenes no rule of law and
      sufficient words are used to arrive at the intention, it shall be enforced
      irrespective of all technical or arbitrary rules of construction. . . .


      3
         Crown and Tadros’ argument that the trial court only reached its decision
because it relied “exclusively on the fact that Tadros signed the agreement” is equally
unavailing. This argument is based upon two questions by the trial court during the
summary judgment hearing in which it inquired whether Tadros signed the License
Agreement. In contrast, the trial court indicated that its order was based upon “the
parties’ summary judgment filings, the evidence submitted in support of those filings,
and the hearing held by the Court. . . .” See Love v. Fulton County Bd. of Tax
Assessors, 348 Ga. App. 309, 315 (1) (821 SE2d 575) (2018) (“A trial court is
presumed to have followed the law in rendering a decision, unless and until that
presumption is rebutted.”).

                                          7
      Moreover, no construction is required or even permitted when the
      language employed by the parties in the contract is plain, unambiguous,
      and capable of only one reasonable interpretation.


(Citation omitted.) Freund v. Warren, 320 Ga. App. 765, 768-769 (1) (740 SE2d 727)

(2013). Stated differently, “[i]f the terms of a contract are plain and unambiguous, the

contractual terms alone determine the parties’ intent.” (Emphasis supplied.) Garrett

v. Southern Health Corp. of Ellijay, 320 Ga. App. 176, 182 (1) (739 SE2d 661)

(2013).

      Here, Paragraph 14.I applies “[i]n the event [Holiday] terminates this License

due to [Crown’s] breach of any of its obligations under the License prior to the time

that [Crown] is authorized to use the System at the Hotel[.]” (Emphasis supplied.) In

that event, Crown must pay “to [Holiday], as liquidated damages, a lump sum”

pursuant to certain calculations. (Emphasis supplied.) Moreover, Paragraph 14.I

provides that Holiday and Crown

      acknowledge and agree that it would be difficult to determine the injury
      caused to [Holiday] by termination of the License. [Holiday] and
      [Crown] therefore intend and agree the above liquidated damages
      calculations to be a reasonable pre-estimate of [Holiday’s] probable
      loss. . . .



                                           8
(Emphasis supplied.) In view of the plain and unambiguous language of the License

Agreement, which twice references liquidated damages related to termination of the

agreement before Crown had the authority to operate the hotel,4 we conclude that the

parties intended Paragraph 14.I to function as a liquidated damages provision, rather

than a penalty, in the event the license terminated before Crown opened the hotel.5

      (b) Reasonable Pre-Estimate of Probable Loss. Concerning the third factor of

the liquidated damages test, “the touchstone question is whether the parties employed

a reasonable method under the circumstances to arrive at a sum that reasonably

      4
        In contrast, Paragraph 12.A provides that the term of the license “will expire
without notice twenty (20) years from the date of opening of the Hotel under the
System, subject to earlier termination as set forth herein.” Paragraphs 12.B and 12.C
outline instances in which Holiday may terminate the License Agreement before its
expiration date. It is therefore plain that the liquidated damages provision of
Paragraph 12.E addresses liquidated damages for which Crown would be liable in the
event of termination of the agreement at some point after “the date of opening of the
Hotel under the System[.]” To that end, the calculation of the liquidated damages
under Paragraph 12.E depends upon the length of time the hotel has been in
operation, which never occurred in this case.
      5
          Tadros’ post-deposition affidavit testimony that he did not personally
negotiate Paragraph 14.I is of no moment. See generally Freund, 320 Ga. App. at 769
(1), n. 4 (“Parol evidence is not admissible to contradict or construe an unambiguous
contract.”) (citation omitted); Fuqua Constr. Co. v. Pillar Dev., 293 Ga. App. 462,
465-466 (667 SE2d 633) (2008); see also Wright v. Safari Club International, 322
Ga. App. 486, 493 (4) (745 SE2d 730) (2013) (“[P]arties to a contract are presumed
to have read their provisions and to have understood the contents.”) (citation
omitted).

                                          9
approximates the probable loss. . . .” (Citation omitted; emphasis supplied.) Mariner,

306 Ga. App. at 876 (1); see also Caincare, Inc. v. Ellison, 272 Ga. App. 190, 193 (1)

(612 SE2d 47) (2005).

      In this case, the License Agreement provided that if Crown and Tadros

terminated the agreement before opening the hotel, they must pay to Holiday,

      as liquidated damages, a lump sum equal to the monthly average of all
      amounts that would have been payable to Licensor under paragraphs 3.B
      (1), (3) and (4) of this License assuming the Hotel had collected Gross
      Rooms Revenue based on the average daily revenue per available room
      for all hotels in the System for the previous twelve (12) months, as
      determined by Licensor, multiplied by the greater of (a) six (6) or (b) the
      number of full and partial months from the Term Commencement Date
      to the termination date of the License.


As a threshold matter, we note that the parties agreed that these calculations stated “a

reasonable pre-estimate of [Holiday’s] probable loss and not a penalty. . . .” See

generally Garrett, 320 Ga. App. at 182 (1) (holding that “contractual terms alone

determine the parties’ intent” when contract is plain and unambiguous). Though not

singularly determinative of the outcome, the parties’ agreement on this point is not

without some value because our primary inquiry in this factor is “whether the parties

employed a reasonable method under the circumstances to arrive at a sum that

                                          10
reasonably approximates the probable loss” and because, more basically, the words

of a contract must mean something. (Citation omitted; emphasis supplied.) Mariner,

306 Ga. App. at 876 (1); see also Brown v. Lumbermens Mut. Cas. Co., 390 SE2d

150, 153 (N. C. 1990) (“It is presumed that each part of the contract means

something.”) (citation and punctuation omitted).

      Moreover, Holiday offered extensive testimony,6 as well as spreadsheets,

detailing the application of its liquidated damages formula for pre-operations

terminations. In summary, for a pre-operations termination of the license, the

liquidated damages formula applied

      data obtained from the invoices sent to other hotels in the Hotel Indigo
      System to estimate the Hotel Property’s “prior” lost Net System Fees
      amount. Because of the uniformity in design, quality, marketing, and
      operations among hotels in the Hotel Indigo System, the average gross
      room revenue for Hotel Indigo hotels over a particular period of time is
      a reasonable way to estimate what the Hotel Property’s gross room
      revenue would have been (and, thus, what the amount of system fees

      6
        Contrary to Crown and Tadros’ argument, deposition testimony by Holiday’s
corporate representative merely confirmed that the liquidated damages provision was
a reasonable estimate of Holiday’s damages in the event of a pre-operations
termination of the License Agreement. Holiday’s representative’s testimony
demonstrates that the formula did not establish the actual damages Holiday sustained,
but, the whole point of the liquidated damages provision is to avoid the need to
calculate actual damages in scenarios such as this.

                                         11
      would have been) over the same period of time if it had been operating
      as a Hotel Indigo. . . .


The formula also included a calculation “as if the Hotel Property was generating gross

room revenue at the average rate generated by all hotels in the Hotel Indigo System

for the twelve months preceding the agreement’s termination.” In addition, the

formula multiplies “the estimated amount of monthly Net System Fees . . . by six

months or the length of time that has elapsed between the execution and termination

of the License Agreement, whichever is greater.”7 Finally, the liquidated damages

calculation was based upon a 35-month span following the breach of an agreement

that would have lasted at least 20 years, instead of accelerating damages for the entire

length of the contract.8

      7
         Crown and Tadros’ argument that the liquidated damages provision is
unreasonable because it does not address Holiday’s expenses is without merit. As we
have noted, the provision is based upon Holiday’s “Net System Fees,” (emphasis
supplied), which are “Gross System Fees” minus credits. In other words, the
calculation includes an estimate of the value Crown and Tadros would have paid
Holiday under the License Agreement had the hotel opened, less the value of credits
that would have reduced the amount owed.
      8
        For this reason, Crown and Tadros’ reliance upon Jefferson Randolph Corp.
v. Progressive Data Systems, 251 Ga. App. 1 (553 SE2d 304) (2001), which analyzed
a party’s claim that liquidated damages were a penalty, and Peterson v. P. C. Towers,
L. P., 206 Ga. App. 591, 594 (3) (426 SE2d 243) (1992), in which a liquidated
damages provision allowed a party to accelerate damages for the entire term of the

                                          12
      In effect, based upon their reliance upon specific elements of actual damages,

Crown and Tadros essentially contend that Holiday must have shown with precision

its actual damages rather than a reasonable estimate of its probable loss. That there

may have been other reasonable methods to calculate Holiday’s probable loss does

not render the formula Holiday developed, and to which Crown and Tadros agreed,

unreasonable. Therefore, we conclude that Holiday’s liquidated damages formula —

a detailed estimate necessitated by a lack of empirical data due to the failure to open

the hotel as agreed — constituted “a reasonable method under the circumstances to

arrive at a sum that reasonably approximates the probable loss. . . .” (Citation

omitted.) Mariner, 306 Ga. App. at 876 (1).9

      Put simply, the parties agreed — and we have so found — that the liquidated

damages provision was a “reasonable pre-estimate of [Holiday’s] probable loss” and,

after selling the property to Holiday’s competitor at a substantial profit without



applicable contract, is misplaced.
      9
         We also find persuasive an opinion by the United States Court of Appeals for
the Eleventh Circuit that specifically analyzed this factor as it related to Holiday’s
early termination liquidated damages provision. See Holiday Hospitality Franchising,
LLC v. Oakbrook Realty & Investments, LLC, 817 FedAppx 694, 700 (III) (B) (11th
Cir. 2020) (affirming summary judgment in favor of Holiday based upon liquidated
damages provision).

                                          13
Holiday’s consent (which itself was required by Paragraph 10 of the License

Agreement), Crown and Tadros now ask this Court to rescue them from the plain and

unambiguous terms of their agreement. What is lacking is legal support for their

request. In short, Crown and Tadros have offered no reason why the liquidated

damages provision of the License Agreement should not be enforced. Accordingly,

even when viewed most strongly in Crown and Tadros’ favor, as we must, the record

indicates that the liquidated damages provision of the License Agreement

demonstrated “a reasonable pre-estimate of [Holiday’s] probable loss.” Mariner, 306

Ga. App. at 874-875 (1).

      2. Next, Tadros asserts that the trial court erred in imposing prejudgment

interest against him, above its $2.5 million damages award, because his liability under

the Guaranty was capped at $2.5 million. Importantly, Tadros does not challenge the

amount or the availability in general of the prejudgment interest awarded by the trial

court; rather, Tadros argues simply that he cannot be liable for the interest in view of

the liability cap in the Guaranty. We are not persuaded.

      Paragraph 17.I of the Guaranty provides that

      [n]otwithstanding anything stated herein to the contrary, the
      undersigned’s collective liability under this Guaranty shall not exceed


                                          14
      the aggregate amount of Two Million Five Hundred Thousand and
      No/100 Dollars ($2,500,000) for any matters other than [Holiday’s]
      obligations to indemnify, defend or hold harmless under the License.
      Any matters related to [Holiday’s] obligations to indemnify, defend or
      hold harmless under the License shall not be limited.


Prior to filing suit, Holiday demanded that Tadros, as Crown’s guarantor, pay

$2,228,936 in liquidated damages pursuant to Paragraph 14.I of the License

Agreement. Holiday also recounted this demand in its complaint. In its order granting

Holiday’s motion for summary judgment, the trial court awarded Holiday $2,228,936

in liquidated damages and $271,064 in attorney fees, satisfying Tadros’ liability cap

of $2.5 million. However, the trial court also awarded $598,097.98 in prejudgment

interest pursuant to OCGA § 7-4-15.

      Relevant to this case, OCGA § 7-4-15 provides that

      [a]ll liquidated demands, where by agreement or otherwise the sum to
      be paid is fixed or certain, bear interest from the time the party shall
      become liable and bound to pay them; if payable on demand, they shall
      bear interest from the time of the demand.


Compare OCGA § 13-6-13 (“In all cases where an amount ascertained would be the

damages at the time of the breach, it may be increased by the addition of legal interest

from that time until the recovery.”). Under OCGA § 7-4-15,

                                          15
      prejudgment interest — which flows automatically from a liquidated
      demand — is to be awarded upon a judgment for a liquidated amount.
      Thus, as long as there is a demand for prejudgment interest prior to the
      entry of final judgment, a trial court should award it.


(Emphasis supplied.) Crisler v. Haugabook, 290 Ga. 863, 864 (725 SE2d 318)

(2012). “The purpose of prejudgment interest is to compensate the injured party for

the delay in receiving money damages.” General Motors Corp. v. Moseley, 213 Ga.

App. 875, 889 (10) (447 SE2d 302) (1994), abrogated on other grounds by Webster

v. Boyett, 269 Ga. 191, 196 (2), n. 26 (496 SE2d 459) (1998); accord Denham v.

Bedford, 287 NW2d 168, 173 (III) (Mich. 1980) (“Interest and court costs are added

to a judgment to recompense the prevailing party for the delay in payment of the

money damages determined and to put back in his pocket some of the expense he

incurs in instituting and prosecuting an action.”) (citation and punctuation omitted.).

As a result, prejudgment interest occupies a category separate from compensatory

damages, including damages awarded for contractual liability. See generally

Sovereign Healthcare v. Mariner Health Care Mgmt. Co., 329 Ga. App. 782, 787 (2)

(a), n. 5 (766 SE2d 172) (2014) (finding that definition of prejudgment interest “as

a type of ‘actual damages’ incompatible with the recovery of liquidated damages . .

. conflicts with the plain language of OCGA § 7-4-15”); Walker v. Gwinnett Hospital

                                          16
System, 263 Ga. App. 554, 559 (2) (588 SE2d 441) (2003); General Motors, 213 Ga.

App. at 889 (10) (finding that, rather than awarding prejudgment interest for punitive

damages, “trial court properly considered only the judgment for compensatory

damages in determining whether the plaintiffs were entitled to prejudgment interest”);

see also George v. National Water Main Cleaning Co., 77 NE3d 858, 865 (Mass.

2017) (“Prejudgment interest is not generally included within ‘liquidated damages’

under our common law of contract. In fact, prejudgment interest is not even a

category of damages; where liquidated damages are awarded in a civil contract action,

prejudgment interest is added to the award of liquidated damages.”).

      Therefore, because the award of prejudgment interest is mandatory once any

prerequisites for such an award have been satisfied, it follows that prejudgment

interest may not be limited by a provision that seeks generally to cap a party’s

contractual liability. Neither party has cited any Georgia case that squarely addresses

Tadros’ argument.10 However, we find persuasive authority from other jurisdictions

      10
          Tadros’ primary argument — that the terms of the Guaranty should be strictly
construed in his favor, as the guarantor — is unavailing. It is true that Tadros
successfully limited his contractual liability under the Guaranty to $2.5 million, and
the trial court’s order is consistent with that limitation. But Tadros’ contractual cap
does not stretch so far as to encompass prejudgment interest which, as we have stated,
comprises a category separate from damages for contractual liability. See Sovereign,
329 Ga. App. at 786-787 (2) (a) (finding that award of liquidated damages that

                                          17
that share Georgia’s public policy that, in certain contexts, allows the imposition of

prejudgment interest over and beyond similar limitations of liability, including

insurance policies. See Burford Equipment Co. v. Centennial Ins. Co., 857 FSupp.

1499, 1506 (III) (M. D. Ala. 1994); Denham, 287 NW2d at 174 (III) (finding that “[i]f

the legislative purpose was to compensate the prevailing party for the delay in

payment of money damages and to cover the costs of litigation, then this legislative

purpose can only be effectuated by the allowance of prejudgment interest, even if this

interest exceeds the policy limits of an insurance contract”); but see Strauss v.

Farmers Ins. Exchange, 31 CalRptr2d 811, 815 (III) (Cal. App. 1994) (finding that

award of prejudgment interest in excess of policy limit unauthorized in view of

express policy provision limiting amount of prejudgment interest liability).

      Accordingly, to give effect to OCGA § 7-4-15, and recognizing the distinct

purposes of prejudgment interest, we hold that prejudgment interest may be awarded

over and beyond a contractual limitation of liability that does not expressly exclude

or limit an award of prejudgment interest.11


purportedly constituted “the maximum as well as the minimum sum” was incorrect
in view of OCGA § 7-4-15).
      11
         Were we to accept Tadros’ argument, there would be no incentive to remit
liquidated damages payments and, therefore, the purpose of liquidated damages

                                         18
      In sum, we conclude that Holiday’s liquidated damages provision is

enforceable under Georgia law. Furthermore, we conclude the trial court did not err

in imposing prejudgment interest against Tadros despite a limitation of his contractual

liability in his personal guaranty. Therefore, we affirm the trial court’s order granting

Holiday’s motion for summary judgment.

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.




generally and OCGA § 7-4-15 specifically would be nullified.

                                           19